
	
		III
		111th CONGRESS
		2d Session
		S. RES. 656
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Kaufman (for
			 himself, Mr. Reid,
			 Mr. Baucus, Mr.
			 Rockefeller, and Mr. Akaka)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing support for the inaugural USA
		  Science & Engineering Festival.
	
	
		Whereas the global economy of the future will require a
			 workforce that is educated in the fields of science, technology, engineering,
			 and mathematics (referred to in this preamble as STEM);
		Whereas a new generation of American students educated in
			 STEM is crucial to ensure continued economic growth;
		Whereas advances in technology have resulted in
			 significant improvements in the daily lives of the people of the United
			 States;
		Whereas scientific discoveries are critical to curing
			 diseases, solving global challenges, and expanding our understanding of the
			 world;
		Whereas strengthening the interest of American students,
			 particularly young women and underrepresented minorities, in STEM education is
			 necessary to maintain the global competitiveness of the United States;
		Whereas countries around the world have held science
			 festivals that have brought together hundreds of thousands of visitors to
			 celebrate science;
		Whereas the inaugural 2009 San Diego Science Festival
			 attracted more than 500,000 participants and inspired a national STEM
			 effort;
		Whereas the mission of the USA Science & Engineering
			 Festival is to reinvigorate the interest of the young people of the United
			 States in STEM by producing exciting and educational science and engineering
			 gatherings; and
		Whereas thousands of individuals from universities,
			 museums and science centers, STEM professional societies, educational
			 societies, government agencies and laboratories, community organizations, K-12
			 schools, volunteers, corporate and private sponsors, and nonprofit
			 organizations have come together to organize the inaugural USA Science &
			 Engineering Festival across the United States, including a 2-day exposition on
			 the National Mall that will feature more than 1,500 hands-on activities and
			 more than 75 stage shows: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses the
			 support of the Senate for the inaugural USA Science & Engineering Festival
			 to be held in October 2010 in Washington, D.C.;
			(2)commends the
			 Nobel Laureates, institutions of higher education, corporate sponsors, and all
			 the various organizations whose efforts will make the USA Science &
			 Engineering Festival possible; and
			(3)encourages
			 students and their families to participate in the activities which will take
			 place on the National Mall and across the United States at satellite locations
			 as part of the inaugural USA Science & Engineering Festival.
			
